Citation Nr: 1823287	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for occipital headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for headaches.  

The Board remanded the appeal October 2014 so a Board hearing could be scheduled.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in January 2015.  A transcript of that hearing has been associated with the claims file.  

In a July 2016 decision, the Board granted service connection for degenerative disc disease of the cervical spine and remanded the remaining issues on appeal for additional development.  In a March 2017 rating decision, the RO awarded a 50 percent disability rating for generalized anxiety disorder, changing the diagnosis from the previously termed pain disorder with depressive disorder, not otherwise specified, and panic disorder.  In this decision, the RO also awarded service connection for headaches and assigned a noncompensable evaluation; the Veteran perfected an appeal with respect to the rating assigned.  

In a November 2017 decision, the Board awarded service connection for erectile dysfunction, awarded a 20 percent disability rating for degenerative disc disorder of the lumbar spine, awarded a 10 percent disability rating for radiculopathy of the left lower extremity and awarded a 30 percent disability rating for residuals of status post left distal femoral shaft fracture.  The Board also denied an increased rating for generalized anxiety disorder and remanded the issue of entitlement to an initial compensable rating for occipital headaches for additional development.  


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's occipital headaches have been productive of headaches with characteristic prostrating attacks occurring on an average once a month over a relevant period of several months.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, but no higher, for occipital headaches are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, DC 8100 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in November 2008 and May 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

The Board notes that the August 2011 and February 2017 VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2017).

Analysis 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's occipital headaches are currently rated under DC 8100, which provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

The probative evidence of record, including private and VA medical records, demonstrates that the Veteran's occipital headaches have been productive of headaches with characteristic prostrating attacks occurring on an average once a month over a several month period.  These records specifically reflect findings of headaches accompanied by nausea and shooting pain and occurring on a daily basis.  Private and VA medical records also demonstrate that the Veteran's headaches have been characterized as severe.  In a July 2017 private treatment report, the Veteran's headaches were noted to occur daily with five to six more severe headaches a month.  Therefore, the Board finds the Veteran's occipital headaches more nearly approximate the criteria for a 30 percent disability rating, but no higher, under DC 8100.  

Although a 30 percent disability rating is warranted for the Veteran's occipital headaches, a higher, 50 percent disability rating is not warranted as the probative evidence of record does not demonstrate the Veteran's headaches are productive of severe economic inadaptability.  In fact, the private or VA medical records, including the August 2011 and February 2017 VA examinations, do not reflect any reports that that the Veteran's headaches have had any effect on his employment.  

The Board has considered the lay statements of record regarding the severity of the Veteran's occipital headaches and has relied on these reports in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2017).  The Veteran is competent to report on factual matters of which he has firsthand knowledge and his statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where the Veteran has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the Board concludes that the Veteran's occipital headaches warrant an initial disability rating of 30 percent throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2017).  See also 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The question of entitlement to referral for consideration of an extraschedular rating is an issue neither argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).

In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected occipital headaches.  Because there is no evidence of unemployability, further consideration of entitlement to total disability rating based on individual unemployability (TDIU) is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 



ORDER

An initial 30 percent disability rating, but no higher, for occipital headaches is granted, subject to the regulations applicable to the payment of monetary benefits.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


